NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0297n.06

                                           No. 20-3987

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
 JOSE JUAN MENDOZA-JOVEL,                                )                   Jun 22, 2021
                                                         )               DEBORAH S. HUNT, Clerk
        Petitioner,                                      )
                                                         )
 v.                                                      )       ON PETITION FOR REVIEW
                                                         )
                                                                 FROM THE BOARD OF
                                                         )
 MERRICK B. GARLAND, Attorney General,                   )       IMMIGRATION APPEALS
        Respondent.                                      )
                                                         )


       Before: ROGERS, WHITE, and MURPHY, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Petitioner Jose Juan Mendoza-Jovel appeals the

denial of his application for cancellation of removal. He contends that his case was improperly

transferred from the Memphis Immigration Court to the Louisville Immigration Court and that the

Louisville court lacked subject-matter jurisdiction to rule on the merits of his case. We disagree.

                                                 I.

        Mendoza-Jovel, a native and citizen of Honduras, entered the United States in 2002

without being admitted or paroled after inspection by an immigration officer. In 2013, the

Department of Homeland Security commenced removal proceedings by filing a Notice to Appear

(NTA) with the Immigration Court in Chicago, Illinois. The NTA asserted that Mendoza-Jovel

was removable under 8 U.S.C. § 1182(a)(6)(A)(i) as an “alien present in the United States without

being admitted or paroled.” A.R. 856.
No. 20-3987, Mendoza-Jovel v. Garland


         In March 2014, Mendoza-Jovel appeared for an initial Master Calendar hearing in the

Chicago Immigration Court. At that hearing, he presented a motion to transfer venue—which

conceded removability and designated Honduras as the country of removal—and an application

for cancellation of removal. In the motion, Mendoza-Jovel requested that venue be transferred to

“the Memphis, TN Immigration Court (Louisville, KY Docket),” the “Court closest and most

convenient to his place of residence . . . .” A.R. 842. At the time, there was no Louisville

Immigration Court, but the Memphis Immigration Court exercised administrative control over a

docket of Louisville cases, allowing petitioners to attend hearings remotely at a Louisville location.

The motion to transfer noted that Mendoza-Jovel was requesting the change because he lived less

than twenty miles from Louisville but around 285 miles from Chicago. A.R. 842 n.1; see also

A.R. 85 (Mendoza-Jovel informing Chicago Immigration Judge that he “was hoping to get my

court in Louisville because I live in Indiana”). The Chicago Immigration Judge granted the

motion:

         I’m going to grant your request to transfer your case. The Court in charge of
         Louisville is Memphis, and they will try and schedule you for a further hearing in
         Louisville. . . . So, I’ll give you the order transferring your case, and then the Court
         in Louisville will notify you when to come in.

A.R. 88.1 The Chicago Immigration Court subsequently entered an order stating that “venue is

changed to Memphis TN (Louisville docket).” A.R. 839.

         Later that month, the Memphis Immigration Court issued a Notice of Hearing, informing

Mendoza-Jovel that he should appear for a “master hearing” on January 11, 2016, at a hearing

room located at a Louisville, Kentucky address. A.R. 838. Mendoza-Jovel attended the hearing


         1
           During this hearing, the Immigration Judge repeatedly recognized that the point of the motion was to move
the case to Louisville. See, e.g., A.R. 84 (“Now, what he has here is a motion to change the location of your hearing
to the Immigration Court in Louisville.”); A.R. 87 (“Now, you have to file a request to transfer your case to the Court
in Louisville; is that right?”).


                                                         -2-
No. 20-3987, Mendoza-Jovel v. Garland


in Louisville while the Immigration Judge participated remotely from Memphis. Mendoza-Jovel,

with counsel present, confirmed that he intended to proceed with his application for cancellation

of removal and the Memphis Immigration Court subsequently issued an order setting a hearing

date on the merits for January 29, 2018. The order provided that the hearing would take place in

the same Louisville location. The hearing date was later changed to July 3, 2018. In February

2018, the Department of Justice announced that it would be opening a new Immigration Court in

Louisville.      See Notice, Executive Office for Immigration Review to Open Louisville

Immigration Court,           U.S.       DEPARTMENT            OF       JUSTICE        (Feb.       23,       2018),

https://www.justice.gov/eoir/page/file/1038751/download (last visited June 21, 2021). On March

1, 2018, the Memphis Immigration Court sent Mendoza-Jovel a Notice of Change in Hearing

Location stating that the location of his July 3, 2018 hearing “has been changed to” the address of

the new Louisville Immigration Court. A.R. 819. The new location was three blocks away from

the previous one. The Memphis Immigration Court never issued a formal order purporting to

transfer venue to the Louisville Immigration Court and neither party filed a motion requesting a

change in venue or hearing location.2

        Mendoza-Jovel attended his July 2018 hearing without raising any objection to the change

in location or the absence of an order addressing venue. During the hearing, he presented evidence

to support the basis for his application for cancellation of removal—that removal would cause

“exceptional and extremely unusual hardship” on his children. On July 11, 2018, the Immigration

Judge issued a written order denying the application, finding that Mendoza-Jovel was otherwise




        2
          After the March 2018 notice of a change in location, however, the subsequent orders in the proceeding were
issued from the Louisville Immigration Court, not the Memphis Immigration Court.


                                                        -3-
No. 20-3987, Mendoza-Jovel v. Garland


eligible for relief but failed to prove the requisite hardship. The order directed Mendoza-Jovel to

voluntarily depart the country by September 10, 2018 or face involuntary removal.

       Mendoza-Jovel appealed to the Board of Immigration Appeals (BIA). On appeal, he

argued for the first time that the Memphis Immigration Court improperly transferred venue to the

Louisville Immigration Court sua sponte and without a specific order, and that as a result, the

Louisville Immigration Court “did not have jurisdiction over [him] and thereby did not have the

authority to enter an Order of Removal against him.” A.R. 14. He also challenged the Louisville

Immigration Court’s conclusion that he failed to prove that his removal would cause “exceptional

and extremely unusual hardship.”

       The BIA dismissed the appeal. It addressed and rejected Mendoza-Jovel’s

venue/jurisdiction-based challenge:

               On appeal, the respondent first argues that the Immigration Judge erred in
       sua sponte changing the venue of his case from Memphis to Louisville. The
       respondent maintains that Immigration Judges do not have authority to change
       venue absent a motion from the parties and that the Immigration Judge in Louisville
       therefore did not have jurisdiction to issue a removal order in his case.
               The respondent’s case originated in Chicago, and the respondent filed a
       motion in that court requesting a change of venue to Louisville . . . . The
       Immigration Judge granted the request, and the respondent’s case was then heard
       in Memphis on the Louisville court docket because the Louisville court was not yet
       open. Once the Louisville court was open, the respondent was sent a hearing notice
       indicating that his final hearing would be in Louisville. This procedure was proper
       and does not provide a basis for the respondent to object to the jurisdiction of the
       Louisville court. Further, the respondent did not raise this issue at his final hearing,
       and he has not alleged or shown that he was prejudiced by any possible error
       regarding the location of his final hearing. Matter of Santos, 19 I&N Dec. 105 (BIA
       1984) (alien must demonstrate that he or she was prejudiced by a violation of a
       procedural rule or regulation before his proceedings will be invalidated). We
       therefore dismiss the respondent’s appeal on this issue.

A.R. 3. The BIA then affirmed the Immigration Judge’s hardship determination and dismissed the

appeal. Mendoza-Jovel filed a timely petition for review with this Court.



                                                 -4-
No. 20-3987, Mendoza-Jovel v. Garland


                                                        II.

       Where, as here, the BIA issues its own opinion, we review that opinion as the final agency

determination. Umana-Ramos v. Holder, 724 F.3d 667, 670 (6th Cir. 2013). Mendoza-Jovel’s

challenge presents a purely legal question, and we review questions of law de novo. Id.

                                                        III.

       Mendoza-Jovel’s sole argument on appeal is that the Memphis Immigration Court violated

the relevant regulations governing venue in immigration proceedings by sua sponte transferring

his case to the Louisville Immigration Court. The problem with this argument, however, is that

Mendoza-Jovel makes no claim that this alleged violation caused him prejudice.3 Our precedent

makes clear that petitioners alleging violations of the venue-transfer regulation—8 C.F.R.

§ 1003.20(b)—must show prejudice. Dugboe v. Holder, 644 F.3d 462, 471 (6th Cir. 2011);

Tobias-Chaves v. Garland, --- F.3d ----, 2021 WL 2328077, at *1-*3 (6th Cir. June 8, 2021).

       Mendoza-Jovel argues that the prejudice requirement does not apply here because the

alleged venue defect deprived the Louisville Immigration Court of subject-matter jurisdiction.

Without subject-matter jurisdiction, he argues, “any decision is a nullity and prejudice need not be

established.” Mendoza-Jovel Br. at 19. But we recently rejected that precise argument in a case

involving materially identical facts. See Tobias-Chaves, --- F.3d ----, 2021 WL 2328077 at *2-*3

(holding that prejudice requirement applied to Memphis Immigration Court’s sua-sponte transfer

of venue to Louisville Immigration Court, rejecting the petitioner’s argument that the defect was

“jurisdictional” and thus exempt from prejudice requirement). Tobias-Chaves controls here.




       3
           It would be hard to do so. The 2018 hearing was in Louisville, Mendoza-Jovel’s preferred location.


                                                        -5-
No. 20-3987, Mendoza-Jovel v. Garland


         Accordingly, because Mendoza-Jovel failed to show that the transfer of venue caused him

prejudice, we must DENY his petition for review.4




         4
            Mendoza-Jovel’s “jurisdictional” argument also assumes that principles governing “jurisdictional”
arguments in the Article III context apply in the context of an agency adjudication. Other circuits have questioned
that assumption. See, e.g., United States v. Cortez, 930 F.3d 350, 357-58 (4th Cir. 2019) (collecting cases). They
often cite City of Arlington v. FCC, 569 U.S. 290, 297 (2013). There, the Court stated that “the very real division
between the jurisdictional and nonjurisdictional” in the Article III context “is a mirage” in the agency context, because
“[n]o matter how it is framed, the question a court faces” when reviewing agency action “is always, simply, whether
the agency has stayed within the bounds of its statutory authority.” Id. Several circuits have applied this reasoning
to question or reject the idea that principles governing Article III subject-matter jurisdiction (like the rule that
jurisdictional arguments can never be forfeited or waived) apply to agency actions. See, e.g., Cortez, 930 F.3d at 357-
58; Jalbert v. SEC, 945 F.3d 587, 592-94 (1st Cir. 2019); PGS Geophysical AS v. Iancu, 891 F.3d 1354, 1362 (Fed.
Cir. 2018); Metro-N. Commuter R.R. Co. v. U.S. Dep’t of Labor, 886 F.3d 97, 108 (2d Cir. 2018); 1621 Route 22 W.
Operating Co. v. NLRB, 825 F.3d 128, 140-41 (3d Cir. 2016). In an unpublished immigration decision, we did the
same. Campos-Luna v. Lynch, 643 F. App’x 540, 542-43 (6th Cir. 2016) (“Campos-Luna’s contention . . . concerns
the jurisdiction of the immigration court, which is not an Article III court. It is an Article I court, . . . and one in which
arguments about the power of the court may be forfeited.” (citing City of Arlington, 569 U.S. at 298) (other citations
omitted)). Other decisions from our circuit—though not addressing agency adjudications—point in the same
direction. See St. Marys Cement Inc. v. EPA, 782 F.3d 280, 287 (6th Cir. 2013) (argument framed as “jurisdictional”
could be forfeited in rulemaking context); cf. Shweika v. Dep’t of Homeland Sec., 723 F.3d 710, 717 n.5 (6th Cir.
2013) (dictum) (City of Arlington “made clear that agency jurisdiction and federal-court jurisdiction are distinct
concepts” and that the distinction between jurisdictional and nonjurisdictional “‘is a mirage’” in the agency context
(citation omitted)).
          But in Hernandez-Perez v. Whitaker, 911 F.3d 305, 310-11 (6th Cir. 2018), we applied traditional Article III
subject-matter-jurisdiction principles to an immigration proceeding, holding that the petitioner did not waive a non-
venue-related “jurisdictional” challenge to the immigration court’s power to hear his case by first raising it in a reply
brief. We did not mention the caselaw or issue noted above. Tobias-Chaves took a similar route, holding that the
venue-transfer regulation is not “jurisdictional”—and that arguments relating to it are thus subject to a prejudice
requirement—without discussing the City of Arlington issue. --- F.3d ----, 2021 WL 2328077, at *2-*3. But cf. United
States v. Lucido, 612 F.3d 871, 876 (6th Cir. 2010) (“Cases implicating issues that ‘merely lurk in the record, neither
brought to the attention of the court nor ruled upon,’ do not establish binding precedent on the unexamined point.”
(citation omitted)). Ultimately, we need not definitively resolve this question—i.e., whether Article III principles
regarding “jurisdictional” arguments have any place in the context of agency adjudications—because our answer
would not affect the outcome here.


                                                             -6-